Citation Nr: 1032533	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  08-33 692A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a right wrist disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran was a member of the Army National Guard from February 
1987 to April 1987.

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from a June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in St. Petersburg, Florida 
(RO).  

The Veteran testified at a travel Board hearing before the 
undersigned Veterans Law Judge in July 2010; the hearing 
transcript has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  A medical 
examination or medical opinion may be deemed necessary where the 
record contains competent medical evidence of a current diagnosed 
disability, establishes that the veteran suffered an event, 
injury or disease in service, and indicates that the claimed 
disability may be associated with the established event, injury 
or disease in service.  See Id; McLendon v. Nicholson, 20 Vet 
App. 79, 83 (2006).  

The Veteran has not been afforded a VA examination in this case.  
The Veteran contends that he has a current right wrist disability 
that was aggravated in service.  The Veteran's enlistment 
examination shows that he had surgery for a right wrist injury 
prior to service.   The Veteran has reported that his wrist 
disability was aggravated in basic training while doing push-ups 
and exercises which required him to drop to the ground on his 
hands and kick his feet out.  Service treatment records show that 
the Veteran was treated in service for complaints of wrist pain, 
and the Veteran had a medical discharge secondary to his post-
surgical right wrist pain.  

In light of the "low threshold" as announced in McLendon v. 
Nicholson, the Board finds that remand for a VA examination is 
necessary to determine if the Veteran's has a current right wrist 
disorder which was aggravated in service. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination within the appropriate 
specialty to determine if he had a pre-
existing right wrist disability that was 
aggravated in service.  The claims folder 
must be made available to the examiner for 
review prior to examination.  The examiner 
should respond to the following:

a).  Identify any currently diagnosed 
right wrist disorders; 

b).  State whether any currently 
identified right wrist disorder that pre-
existed the Veteran's military service 
permanently increased in severity during 
service; and if so, state whether such 
worsening constituted either the natural 
progression of the disorder, OR whether 
such worsening constituted chronic 
aggravation due to service.

The term "aggravated" in the above context 
refers to a permanent worsening of the 
underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return 
to the baseline level of disability.

The examiner should provide a complete 
rationale for his or her opinion with 
references to the evidence of record.  The 
VA examiner should specifically comment on 
pertinent findings in the service 
treatment records pertaining to treatment 
of the Veteran's right wrist and the 
Veteran's medical discharge. 

2.  After all development has been 
completed, the RO/AMC should review the 
case again based on the additional 
evidence.  If the benefits sought are not 
granted, the RO/AMC should furnish the 
Veteran and his representative with a 
Supplemental Statement of the Case, and 
should give the Veteran a reasonable 
opportunity to respond before returning the 
record to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

 
